Citation Nr: 0202400	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred at Sebasticook Valley Hospital (SVH) from 
June 26 to June 30, 1998.  

2.  Entitlement to payment or reimbursement of medical 
expenses incurred at Eastern Maine Medical Center (EMMC) from 
June 30 to July 2, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and a Vet Center counselor



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from January 1968 to 
November 1970.  

This appeal was initiated from an unfavorable determination 
by the Medical Administration Service (MAS) at the Department 
of Veterans Affairs (VA) Medical Center (MC) in Togus, Maine.  
The claims file is currently under the jurisdiction of the VA 
Regional Office (RO) in Togus.  

In September 2001, the appellant, his spouse, and a Vet 
Center counselor appeared together with his representative at 
a video conference held in Togus, Maine, before the 
undersigned Board Member, who was located in Washington, D.C.  
A transcript of that hearing is of record.  

REMAND

On June 26, 1998, the veteran had established entitlement to 
service connection for a post-traumatic stress disorder 
(PTSD), rated 50 percent disabling.  Subsequently, in 
December 1998, the schedular disability rating for PTSD was 
increased to 100 percent, effective from July 31, 1996; 
however, the permanency of this total service-connected 
disability was not recognized until March 15, 2001.  
Consequently, at the time of the events at issue in this 
appeal, the appellant was not rated permanently and totally 
disabled due to service-connected disability.  

It appears from the evidence of record that, in the evening 
(approximately 8:00 p.m.) of June 26, 1998, while visiting 
with friends, the appellant fainted suddenly and without 
warning and then appeared to have a seizure.  It was reported 
that the appellant had not eaten anything that day.  Upon 
regaining consciousness, he was cyanotic and very 
disoriented.  He was brought by ambulance to SVH, where 
electrocardiograms and blood chemistry studies appeared to 
indicate that he had suffered a subendocardial myocardial 
infarction (heart attack).  

The VAMC at Togus was notified by telephone on June 26, 1998, 
of this emergency admission, and SVH was instructed to 
request a transfer to the Togus VAMC when the appellant was 
stable.  On June 29, 1998, a Care Manager at SVH called the 
VAMC in Togus requesting a transfer to Togus, indicating that 
the appellant needed further acute care, including a cardiac 
catheterization.  This information was forwarded to a Dr. 
Doane of the Cardiology Department at the VAMC in West 
Roxbury, Massachusetts, which would seem to confirm the 
testimony at the September 2001 video conference (see 
Transcript, p. 8) that the Togus VAMC does not accept cardiac 
patients.  According to the evidence of record, Dr. Doane 
concurred with the appellant's treating physician (Dr. 
Badeen) at SVH that the appellant was not stable for transfer 
to West Roxbury, and that he should be sent to EMMC.  It was 
reportedly explained to SVH personnel on June 29 and again on 
July 1, 1998, that VA would not pay for this medical care 
because it involved the treatment of a nonservice-connected 
disability.  

Subsequent medical tests and treatment of the appellant at 
EMMC through July 2, 1998, established that the appellant had 
not suffered a heart attack, and he was discharged to his 
home with the final diagnosis of syncope (loss of 
consciousness) with normal coronary arteries.  It was noted 
that the appellant's personal physician, Dr. Margolskee, 
would continue to evaluate him to determine if he had 
suffered a seizure as opposed to a fainting spell caused by 
dehydration.  

It is contended by and on behalf of the appellant that Dr. 
Doane's comments amounted to prior formal authorization for 
the appellant to receive emergency medical care at EMMC at VA 
expense, pursuant to 38 C.F.R. §§ 17.52, 17.53, 17.54 (2001).  
See, e.g., VA Form 9, dated in November 1990; VA Form 646, 
dated in May 2001; and Transcript, pp. 9-10.  The originating 
agency has not yet adjudicated this claim, which amounts to a 
second theory of entitlement to the requested benefits, 
thereby warranting a remand of this appeal.  Hennessey v. 
Brown, 7 Vet. App. 143, 148-49 (1994).  

It is further contended that the medications which the 
appellant was taking for his service-connected PTSD 
(amitriptyline, propranolol, Prozac and BuSpar) caused his 
fainting spell, in combination with the heat and his lack of 
food all day.  See Transcript, p. 5.  A very short and 
cryptic note from Dr. Margolskee dated July 31, 1998, 
indicates that the appellant's syncopal episode was 
"probably" the result of heat in combination with his PTSD 
medications.  No factual or medical basis for this opinion is 
given, nor did Dr. Margolskee submit copies of his medical 
records pertaining to his evaluation of the appellant 
immediately after his discharge from EMMC on July 2, 1998, 
which could be directly relevant to this claim.  

On the other hand, a VA staff physician in the Fee Basis 
section at the Togus VAMC has incorrectly indicated (in a 
notation dated September 28, 1998) that there is no 
information suggesting that the appellant's PTSD medications 
caused the medical problem treated from June 26 to July 2, 
1998 (although in fairness the Board must note that Dr. 
Margolskee's medical opinion of July 31, 1998 may not have 
been of record at this time); and he has specifically stated 
(in a note dated August 10, 1998) only that the appellant's 
PTSD medications are unrelated to a heart attack, which we 
now know was not the appellant's medical problem in June-July 
1998.  

The Board has decided to remand this appeal to the 
originating agency for further evidentiary development.  
Because much of this additional development is most 
appropriately taken at the local level, including the initial 
adjudication of an additional, inextricably intertwined 
issue, the Board has not opted to undertake the needed 
further development from the Board's location Washington, 
D.C., pursuant to the newly published regulations found at 
67 Fed. Reg. 3099-3106 (to be codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903, 20.1304).  

Accordingly, this appeal is remanded to the originating 
agency for the following further actions:  

1.  The originating agency should ask the 
appellant to describe in detail, to the 
best of his ability, all of the 
medications which he took on June 26, 
1998, and the conditions under which he 
took them.  He should be advised that his 
failure to provide this information may 
reflect unfavorably upon his claim.  This 
information should be incorporated into 
the claims file.  

2.  The originating agency should also 
contact Dr. Margolskee and ask him to 
clarify the factual and medical basis for 
his stated medical opinion that the 
appellant's PTSD medications probably 
caused his fainting spell on June 26, 
1998.  Dr. Margolskee should be requested 
to submit a written record of his reasons 
and bases for his medical opinion, 
including citations to recognized medical 
authorities and comment on the 
interrelationship, if any, of other 
factors present that day, including the 
heat and the veteran's reported state of 
dehydration and failure to eat anything 
during the day.  He should also be 
requested to submit copies of his medical 
records pertaining to his treatment and 
evaluation of the appellant during July 
1998.  This information, if received, 
should be incorporated into the claims 
file.  

3.  The originating agency should also 
prepare and incorporate into the claims 
file a written statement setting forth 
whether or not the Togus VAMC could have 
provided the needed medical care, 
including cardiac catheterization, to the 
appellant on June 29 or 30, 1998, when 
the appellant's transfer to that facility 
from SVH was requested.  

4.  After the aforementioned information 
has been received and incorporated into 
the record, the originating agency should 
refer the claims file to a VA staff 
physician with appropriate qualifications 
and request a written medical opinion as 
to whether or not the appellant's 
fainting spell on June 26, 1998, was at 
least as likely as not caused by the 
medications he had taken that day for 
PTSD; or whether some other cause for 
this fainting spell (heat, dehydration, 
etc.) is more likely than not.  

5.  The originating agency should also 
undertake any appropriate further 
evidentiary development pertaining to the 
issue of whether or not prior 
authorization for VA payment of the 
private medical care at issue, or at 
least for the medical care received by 
the appellant at EMMC, was given.  This 
development should include the following 
determinations: (a) whether or not Dr. 
Doane at the West Roxbury VAMC had the 
authority to commit VA to pay for medical 
care at non-VA facilities, and whether or 
not he did so; (b) who at the Togus VAMC 
has the authority to commit VA to pay for 
medical care at non-VA facilities in a 
medical emergency; and (c) what personal 
knowledge, if any, the appellant's 
representative, Mr. Eisman, has that VA 
authorized his transfer to EMMC at VA 
expense, as he alleged in his letter to 
the Fee Services section dated March 17, 
1999.  

6. After all appropriate development has 
been completed, including any development 
or notification mandated by the Veterans 
Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations 
found at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
the originating agency should adjudicate 
the question of whether or not prior VA 
authorization was given to receive all or 
some part of the private medical care at 
issue herein at VA expense, pursuant to 
38 C.F.R. §§ 17.52, 17.53, 17.54; and, if 
not, whether or not VA should reimburse 
or pay the appellant for some or all of 
the unauthorized medical expenses at 
issue herein.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  NOTE:  This supplemental statement 
of the case must reflect citations to the controlling Federal 
regulations found at 38 C.F.R. §§ 17.52, 17.53, 17.54 & 
17.120 (formerly § 17.80) (2001).  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action until he is so informed, but he 
may furnish additional evidence and/or argument on the 
remanded matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
originating agency .  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)


The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  



		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




